UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) May 27, 2015 Heritage Oaks Bancorp (Exact Name of Registrant as Specified in Its Charter) California (State or Other Jurisdiction of Incorporation) 000-25020 77-0388249 (Commission File Number) (IRS Employer Identification No.) 1222 Vine Street, Paso Robles CA (Address of Principal Executive Offices) (Zip Code) (805) 369-5200 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 – CORPORATE GOVERNANCE AND MANAGEMENT Item 5.07 - Submission of Matters to a Vote of Security Holders On May 27, 2015, the Company held its annual meeting of shareholders.Of the 33,950,518 shares of common stock outstanding as of March 31, 2015 which was the record date for the meeting, 30,886,333 shares or 90.97% were present at the meeting in person or by proxy.The following matters were considered and voted upon, with all nominated directors being elected and all other proposals being approved. 1. Election of Directors. Director Shares For Shares Withheld Broker Non-Votes Michael J. Behrman Donald Campbell Mark C. Fugate Howard N. Gould Dee Lacey Simone F. Lagomarsino James L. Lynch Michael J. Morris Daniel J. O'Hare Michael E. Pfau Alexander F. Simas Stephen P. Yost 2. A vote to approve the Company’s 2015 Equity Incentive Plan. Shares For Against Abstain Broker Non-Votes 3. An advisory vote to approve the Company’s Executive Compensation. Shares For Against Abstain Broker Non-Votes 4. Ratify the appointment of Crowe Horwath LLP as the Company’s independent registered public accounting firm for 2015. Shares For Against Abstain Broker Non-Votes Date: June 2, 2015 Heritage Oaks Bancorp By: /s/Lonny D. Robinson Lonny D. Robinson Executive Vice President, Chief Financial Officer
